Citation Nr: 1760999	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-07 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbar spine disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for residuals of a tonsillectomy. 

3.  Entitlement to service connection for a bilateral upper and lower extremity peripheral nerve disability, claimed as numbness and carpal tunnel.  

4.  Entitlement to a compensable disability rating for bilateral pes planus prior to January 22, 2014, and in excess of 30 percent thereafter.  

5.  Entitlement to an initial compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board acknowledges that the Veteran has also initiated an appeal with respect to numerous additional issues by way of November 2011, March 2014, and June 2016  notices of disagreement; however, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified those issues for consideration by the Board, and it appears the AOJ is still taking action on those claims.  In addition, these issues were not addressed during the Veteran's October 2016 Board hearing.  As such, the Board will not accept jurisdiction over these issues at this time, but these issue will be the subject of a subsequent Board decision, if otherwise in order.

All claims other than whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability, and entitlement to service connection for residuals of a tonsillectomy are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  A November 1994 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the November 1994 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a lumbar spine disability.

3.  The Veteran underwent a tonsillectomy during his active service, and has residual impairments resulting therefrom.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for residuals of a tonsillectomy have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  
The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied the claim of entitlement to service connection for a lumbar spine disability in a November 1994 rating decision.  At that time, the RO determined the Veteran's STRs and post-service medical evidence indicated the Veteran experienced an acute and transient lumbar spine strain in service, with no chronic residuals.  The evidence of record in November 1994 consisted of the Veteran's statements and service treatment records (STRs), as well as a VA examination. 

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, as well as additional outpatient treatment records from the Columbia VAMC, and the results of a July 2010 VA examination.  The Veteran's outpatient treatment records from the Columbia VAMC show he has received ongoing treatment for a chronic lumbar spine disability, diagnosed as degenerative disk disease.  During his October 2016 Board hearing the Veteran reported experiencing ongoing lumbar spine pain since his initial injury in service.  Additionally, the Veteran recently provided a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits in January 2017, wherein he asserted his lumbar spine disability may also be secondarily caused by his service-connected bilateral foot disability.  

These records, when taken in the light most favorable to the Veteran, provide probative evidence tending to support his claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim for service connection for a lumbar spine disability is warranted.  

Duties to Notify and Assist

As will be explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for residuals of a tonsillectomy.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017) before the Board decides the claim, as this is considered a complete grant of the benefit sought.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran's claim for residuals of a tonsillectomy is based upon his assertion that he underwent a tonsillectomy surgery in service.  He has stated that following his surgery he experienced burning, swelling, hoarseness, and voice changes.  Although the Veteran's service treatment records do not contain his actual surgical report, the evidence shows the Veteran had a lengthy history of tonsillitis in service.  The record indicates that in April 1985 the Veteran was scheduled to undergo surgery; however, his surgery had to be postponed due to an infection.  Then, a May 1, 1985 treatment note shows the Veteran was rescheduled for his tonsillectomy surgery later that week.  The Veteran's outpatient treatment records at the Columbia VAMC confirm the Veteran underwent a tonsillectomy in the past, and as a result his tonsils are absent.  The Board finds the Veteran is certainly competent to report that he underwent a tonsillectomy surgery in service, and the Board finds no reason to question his veracity.  

The Board notes the Veteran underwent a VA examination in May 2013.  During the examination, the examiner chronicled the Veteran's chronic residual manifestations associated with his tonsillectomy procedure; however, the examiner determined the Veteran's tonsil condition was less likely than not incurred in or caused by a tonsillectomy on active duty.  The examiner explained the record did not confirm the Veteran had a tonsillectomy in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).    Therefore, the Board has afforded the examiner's conclusions only slight probative value.  

In this case, the Veteran has reported that he underwent a tonsillectomy surgery in service.  Medical evidence shows he has residual impairments resulting from a tonsillectomy surgery.  Pursuant to 38 C.F.R. § 3.159 (a)(2), lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Though the Veteran may not be able to articulate the nuanced procedural aspects of his tonsil surgery, he is certainly capable of stating he underwent a tonsil surgery in service.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his residuals of a tonsillectomy.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a lumbar spine disability is granted.

Service connection for residuals of a tonsillectomy is granted.  



REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.

Increased Ratings

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, a VA examination of the Veteran's bilateral foot disability was last conducted in June 2014, and an examination of his hypertension was most recently conducted in July 2010. 

During his October 2016 Board hearing the Veteran stated his disabilities have worsened.  As there is evidence of a worsening of the disabilities since the last VA examinations, which were performed several years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Lumbar Spine Claim

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran underwent a VA examination in July 2010.  In the course of his examination, the Veteran was diagnosed with lumbar spine degenerative disk disease; however, the examiner found this disability was less likely than not due to an injury sustained while the Veteran was in the military.  The examiner determined the Veteran sustained a self-limiting injury with back pain while he was in the military, but indicated there was "no documentation" of a chronic disability associated with his military service.  The examiner also noted the Veteran had reported ongoing back pain just one week prior to his discharge from active duty, but indicated there was no record of medical treatment for his back pain again until 2006.  A lack of contemporaneous treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  During his Board hearing, the Veteran reported experiencing ongoing lower back pain ever since his initial injury in service.  The July 2010 VA examiner failed to acknowledge the Veteran's competent reports, or explain how or why the Veteran's current disability could not have been caused by his in-service injuries.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, as noted above, the Veteran recently advanced an alternative secondary theory of causation.  Specifically, the Veteran has indicated his lumbar spine disability may have been caused or aggravated by his service-connected bilateral foot disability.  Based on the foregoing, the Board finds a new medical examination and opinion is necessary.

Finally, with respect to the Veteran's claimed upper and lower extremity peripheral nerve disability claims, the Board notes that during a June 2014 VA examination the examiner diagnosed the Veteran with polyneuropathy.  The examiner also attributed the Veteran's upper and lower extremity peripheral nerve disability to his diabetes mellitus.  The Board notes that by way of a June 2016 notice of disagreement, the Veteran initiated an appeal for service connection for diabetes mellitus.  In a recent decision, Frost v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1747 (Nov. 30, 2017), the Court of Appeals for Veterans Claims held that for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not have been service connected, or even diagnosed, at the time the secondary condition was incurred or claimed.  In this case, the Board finds the Veteran's upper and lower extremity peripheral nerve disability claim is intrinsically intertwined with his claim for service connection for diabetes mellitus.  This follows, because a favorable decision in the Veteran's appeal for service connection for diabetes, would likely result in a grant of his upper and lower extremity peripheral nerve disability claims.  As such, the Board will place this claim in abeyance pending additional development of the Veteran's diabetes mellitus claim by the RO.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral foot disability and hypertension.  The electronic records should be made available to and reviewed by the examiner.  Ensure the examiner provides all information required for rating purposes.

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's lumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any disability diagnosed during the appeal period, to specifically include lumbar spine degenerative disk disease, at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected bilateral pes planus with bunions and hallux valgus; or

c) was permanently worsened by his service-connected bilateral pes planus with bunions and hallux valgus.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


